DETAILED ACTION
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/16/2021. Applicant notes that the inventions fall into different categories of invention. This is exactly why the inventions do not possess unity of invention. As discussed further below, certain limitations directed to the article do not apply to the process, and certain limitations directed to the process do not apply to the article. For instance, the limitation that the printing speed is at least about 500 feet per minute is purely functional, having no bearing on the structure of the printed article whatsoever, and thus it does not carry patentable weight as it relates to the article. The standing Requirement is maintained. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “a printed absorbent article comprising…hydrophobic substrate” and “[comprising] ink receptive coating…” these phrases are missing articles.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The comparison being made is unclear and renders the claim indefinite. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Digiacomantonio et al. (8,461,411).

 	Regarding claim 1, Digiacomantonio teaches a printed absorbent article comprising: 
hydrophobic substrate (col. 12, lines 46-54, backsheet); 
ink receptive coating (col. 6, lines 23-31, surfactant coating/topsheet/core 15, note that at certain positions in the device the core is not present making the coating just the surfactant coated topsheet) wherein the coating has a thickness of about 0.1 
aqueous ink containing pigments (col. 8, lines 22-35) wherein the coating absorbs liquid from the ink at a contact angle at or about zero degrees (note that any hydrophilic surface has a contact angle of about zero degrees).
Digiacomantonio does not teach which the ink is printed onto the substrate through the coating at a printing speed of at least about 500 feet per minute. However, the claimed invention is a printed absorbent article that is used for personal hygiene, and the speed at which a printer might apply designs to the printed absorbent article has no bearing on the structure of the printed absorbent article and adds no patentable weight to the claim. 
Further, MPEP 2144.05 states that where the general conditions of a claim are present in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. Here, the limitations directed to the coating thickness, the base weight, and contact angle and the printing speed are all simply optimizations of ranges already present in the prior art. In other words, the structure of the claimed invention is clearly disclosed in the art, and thus to simply discover the best ranges of the claimed variables is not patentable. This rationale is applied to all claims of ranges below.  	Regarding claim 2, Digiacomantonio teaches the printed absorbent article according to claim 1, wherein the coating has a thickness of about 0.0015 millimeters and a base weight of about 3 gsm (col. 6, line 36, note thickness of less than 0.1 mm, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853